UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 10, 2011 NEW YORK MORTGAGE TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 001-32216 47-0934168 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 52 Vanderbilt Avenue, Suite 403 New York, New York10017 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (212) 792-0107 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. 2011 Annual Meeting of Stockholders New York Mortgage Trust, Inc. (the “Company”)held its 2011 Annual Meeting of Stockholders (the “2011 Annual Meeting”) in San Francisco, California on Tuesday, May 10, 2011.The proposals considered and approved by stockholders at the 2011 Annual Meeting were the following: · the election of five directors to the board of directors; and · the ratification of the appointment of Grant Thornton LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. Election of Directors Each of the individuals listed below was duly elected as a director of the Company to serve until the 2012 Annual Meeting of Stockholders or until his successor is duly elected and qualified.Set forth below are the results of the vote for the election of directors: Name Votes For Votes Withheld James J. Fowler Alan L. Hainey Steven R. Mumma Steven G. Norcutt Daniel K. Osborne In addition, there were 3,458,941broker non-votes associated with the election of the directors. Appointment of Independent Registered Public Accounting Firm A proposal to ratify the appointment of Grant Thornton LLP as the independent registered public accounting firm to audit the Company’s financial statements for the fiscal year ending December31, 2011 was also presented at the 2011 Annual Meeting.Set forth below are the results of the vote for the ratification of the appointment of Grant Thornton LLP as the Company’s independent auditor: Votes For Votes Against Abstentions 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEW YORK MORTGAGE TRUST, INC. (Registrant) Date:May 13, 2011 By: /s/ Steven R. Mumma Steven R. Mumma Chief Executive Officer and President 3
